Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3, and 5-10 are pending in the instant application. The preliminary amendment filed on 09/10/2020, in which claims 2 and 4 are cancelled, and claims 1, 3, and 5-10 are amended, is acknowledged.
Priority
The instant application is a 371 of PCT/JP2019/013988 filed on 03/29/2019.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 03/30/2018. It is noted, however, that applicant has not filed a certified and translated copy of the 2018-068952 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) dated 09/10/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted. Accordingly, it has been placed in the application file and the information therein has been considered as to the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  Applying a solid oily external composition to a skin or a mucous membrane. The preamble of claim 10 recites “A method of reducing a friction of a solid oily external composition against a skin or a mucous membrane when the composition is applied”. However, the only active step of claim 10 is “adding (A) a steroid compound and/or (B) an antihistamine to the composition”, which appears to be an active step of making “a solid oily external composition”. In this regard, claim 10 is also unclear as written because the “adding” active step implies the absence of “(A) a steroid compound and/or (B) an antihistamine” in “a solid oily external composition” before the adding step. However, in claim 1 “a solid oily external composition” already comprises at least one selected from the group consisting of (A) a steroid compound and (B) an antihistamine. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-6, and 8-10, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McGinity et al. (US 5,597,849).

Regarding claims 1, 8, and 9, McGinity teaches a solid (Col. 2, L. 1) stick formulation for topical delivery, including application to skin and various mucosal surfaces of the body, of water soluble and/or water insoluble agents (Abstract, Col. 9, lines 20-24 and Col. 10, lines 40-67). These agents may be waxes and/or oils (claim 3). The formulation may contain steroids (Abstract), where the steroid may be any of methylprednisolone (Col. 10, L. 8), dexamethasone (Col. 10, L. 8), and/or hydrocortisone (Col. 10, L. 6). The stick formulation may comprise wax, oil and an antihistamine (claim 1), which can be diphenhydramine hydrochloride (Col. 3, L. 52; claim 12). 
Regarding claim 5, McGinity teaches a composition that comprises about 0.2 to 2% w/w steroid (Col. 5, L. 16-22), which anticipates the range of 0.0001 to 5% by weight relative to a total amount of the composition, as cited in instant claim 5.
Regarding claim 6, McGinity teaches a composition that comprises about 0.025 to 4% w/w antihistamine (claim 17), which anticipates the range of 0.01 to 5% by weight relative to a total amount of the composition, as cited in instant claim 6.
Regarding claim 10, McGinity further teaches use of the stick formulation, containing a steroid compound and/or antihistamine, for delivery of agents to skin and mucosal surfaces of the body (Col. 1, L. 7-10). As discussed in the 112(b) rejection, claim 10 does not require an active step of applying/delivering a solid oily external composition to a skin or a mucous membrane, and the preamble “reducing a friction of a solid oily external composition against a skin or a mucous membrane when the composition is applied” is an intended result of the omitted applying step.
Thus, McGinity anticipates all of the elements recited in instant claims 1, 5-6, and 8-10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over McGinity et al. (US 5,597,849) in view of Harada et al (US 20080207560 A1).
The teachings of McGinity that anticipate claims 1, 5, 6 and 8-10 are documented in the 102 rejection.
Regarding claim 3, McGinity teaches a composition comprising a steroid, with hydrocortisone being the most preferred (Col. 10, L. 5-16).
McGinity does not specifically teach a steroid compound selected from a group consisting of prednisolone valerate acetate, dexamethasone acetate, and hydrocortisone acetate. 
Harada teaches a composition for external use on the skin or mucosa that includes steroids, wherein the usable steroids disclosed include prednisolone valerate acetate, dexamethasone acetate, hydrocortisone, and hydrocortisone acetate (P. 7 [0116]).
Thus, regarding claim 3, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate any of the usable steroid species taught by Harada (prednisolone valerate acetate, dexamethasone acetate, hydrocortisone, and hydrocortisone acetate) as the steroid in the stick formulation taught by McGinity.

Claim 1, 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over McGinity et al. (US 5,597,849) in view of Grollier et al (US 6,136,332) and Imoto et al (US 20160324749 A1).
The teachings of McGinity that anticipate claims 1, 5, 6 and 8-10 are documented in the 102 rejection.
Regarding claim 7, McGinity teaches all of the elements of the composition recited in instant claim 1, as described in the previous 102 rejection applied to claim 1, and additionally teaches that the composition may include a local anesthetic and an anti-inflammatory (see Abstract), as recited in (D) and (E) of instant claim 7. McGinity also teaches that the composition may include antibiotics and antifungals, which are understood to be specific classes of compounds that function as disinfectants, or “sterilizers” as recited in instant claim 7(F), and wherein specific examples of such antibiotics, antifungals, and antibacterials are disclosed as “sterilizers” by applicants in the specification of the instant application ([0069]).
	McGinity does not specifically teach an antipruritic other than the antihistamine, as cited in instant claim 7(C), or a refreshing agent, as cited in instant claim 7(G). McGinity also does not teach antiviral or antibacterial compounds, which would also be identified as “sterilizers” as recited in instant claim 7(F).
Grollier teaches a dermatological/pharmaceutical composition comprising at least one antiviral, antibacterial, or antifungal (Abstract), corresponding to “sterilizers” recited in instant claim 7(F), and volatile oils that explicitly include an antipruritic (claim 12) where the antipruritic can be crotamiton (Col. 5, L. 63), which is encompassed by the limitation “an antipruritic other than the antihistamine” recited in instant claim 7(C). Grollier further teaches that volatile oils, including essential oils, are additives conventionally employed in the art (Col. 7, L. 51). 
	Grollier does not explicitly teach that essential oils are specifically understood to mean refreshing agents as recited in instant claim 7(G). 
	However, refreshing agents are understood in the art to mean cosmetic additives comprising volatile compounds that provide a cooling sensation when applied to skin. Such volatile compounds typically have associated strong fragrances. In this regard, the instant specification does not explicitly define “refreshing agent”, but does provide examples of refreshing agents that include volatile and fragrant compounds that are terpenes, alcohols, and essential oils ([0035]). Thus, the volatile oils, including essential oils, taught by Grollier are understood to be “refreshing agents” as described in instant claim 7(G).
	Additionally, Imoto teaches a stick-shaped solid material for skin external application of a pharmaceutical compound (Abstract), where the composition comprises volatile fragrant compounds ([0138]) that are identified explicitly in the instant specification as “refreshing agents” recited in instant claim 7(G), including menthol, camphor, geraniol, cineole, eugenol, and eucalyptus, as well as essential oils.
Thus, regarding claim 7, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the additional anti-pruritic and sterilizer compounds taught by Grollier, and the refreshing agents taught by both Grollier and Imoto, with the composition in the stick formulation taught by McGinity.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK KIRBERGER whose telephone number is (571)272-7710. The examiner can normally be reached M - F 7:00am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on (571) 272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.P.K./Examiner, Art Unit 1628                                                                                                                                                                                                        
/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628